           Case 1:18-vv-01857-UNJ Document 45 Filed 03/29/21 Page 1 of 5




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1857V
                                        (not to be published)


    RONALD S. EINER,
                                                                Chief Special Master Corcoran
                          Petitioner,
    v.                                                          Filed: February 24, 2021


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


M. Jalie Meinecke, Meinecke & Sitz, Cody, WY, for Petitioner.

Catherine Elizabeth Stolar, U.S. Department of Justice, Washington, DC, for
Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

        On December 4, 2018, Roland Einer filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré syndrome as a result of
an influenza vaccine received on November 1, 2016. (Petition at 1). On October 29, 2020,
a decision was issued awarding compensation to Petitioner based on the parties’
stipulation. (ECF No. 33).



1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:18-vv-01857-UNJ Document 45 Filed 03/29/21 Page 2 of 5




        Petitioner has now filed a motion for attorney’s fees and costs, dated December 8,
2020, (ECF No. 38), requesting a total award of attorney fees in the amount of
$13,365.00 3. In accordance with General Order No. 9, Petitioner filed a signed statement
indicating that he incurred out-of-pocket expenses in the amount of $322.38. (ECF No.
41). Respondent reacted to the motion on December 9, 2020 indicating that he is satisfied
that the statutory requirements for an award of attorney’s fees and costs are met in this
case, and deferring the determination of the amount to be awarded to my discretion. (ECF
No. 40). Petitioner did not file a reply thereafter.

       I have reviewed the billing records submitted with Petitioner’s requests and find a
reduction in the amount of fees to be awarded appropriate for the reasons listed below.

                                             ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health & Human
Servs., 102 Fed. Cl. 719, 729 (2011).

        The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. at 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s
fees and costs sought] at the time of the submission.” Wasson, 24 Cl. Ct. at 484 n.1.
Petitioner’s counsel “should make a good faith effort to exclude from a fee request hours
that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private


3
 Petitioner submitted this revised amount of attorney fees incurred in the General Order No. 9. (ECF No.
41).
                                                   2
         Case 1:18-vv-01857-UNJ Document 45 Filed 03/29/21 Page 3 of 5




practice ethically is obligated to exclude such hours from his fee submission.” Hensley,
461 U.S., at 434.

                                       ATTORNEY FEES

       A. Hourly Rates

        Petitioner requests compensation for his attorney, M. Jalie Meinecke, at the rate
of $300.00 for all time billed between 2018 – 2020. (ECF No. 38 at 1-5). It appears that
Ms. Meinecke has been a licensed attorney in Wyoming since 2000. (ECF No. 42-3 at 1).
In light of her overall experience and taking into account the OSM guidelines applied to
attorney rates, the requested rate is reasonable and I award it herein.

       I find it necessary however, to reduce Ms. Meinecke’s rate when associated with
work billed to paralegal tasks. Attorneys may be compensated for paralegal-level work,
but only at a rate that is comparable to what would be paid for a paralegal. See, e.g.
Doe/11 v. Sec’y of Health & Human Servs., No. XX-XXXV, 2010 WL 529425, at *9-10
(Fed. Cl. Spec. Mstr. Jan. 29, 2010) (citing Missouri v. Jenkins, 491 U.S. 274, 288 (1989));
Mostovoy v. Sec’y of Health & Human Servs., No. 02-10V, 2016 WL 720969, at *5 (Fed.
Cl. Spec. Mstr. Feb. 4, 2016); Riggins. v. Sec’y of Health & Human Servs., 99-382V, 2009
WL 3319818, at *20-21 (Fed. Cl. Spec. Mstr. June 15, 2009); Turpin v. Sec’y of Health &
Human Servs., No. 99-535, 2008 WL 5747914, at *5-7 (Fed. Cl. Spec. Mstr. Dec. 23,
2008).

       Ms. Meinecke billed 9.9 hours on tasks that are more properly characterized as
paralegal tasks, including requesting medical records, and filing documents. Examples
of these entries include:

          •   September 19, 2018 (1.5 hrs) “Prepare engagement letter and fee
              agreement”;

          •   October 16, 2018 (2.5 hrs) “Itemize billing statements for Einer and prepare
              spreadsheet”;

          •   February 13, 2019 (0.50 hrs) “Prepare letter requesting records to Leaveau,
              Lowther, Powell Valley Healthcare and Rashkow”; and

          •   November 20, 2019 (0.70 hrs) “Prepare fourth notice of filing and exhibits.”

                                             3
             Case 1:18-vv-01857-UNJ Document 45 Filed 03/29/21 Page 4 of 5




(ECF No. 38-1 at 2-3).

       I shall reduce Ms. Meinecke’s rate for these tasks to $125 per hour, which is
comparable to that of a paralegal. This reduces the awardable attorney fees in the amount
of $1,732.50. 4

          B. Non-Compensable Billing

        Ms. Meinecke billed a total of 1.90 hours for time spent on tasks which are not
reimbursable. In particular, Petitioner requests fees associated with Ms. Meinecke’s bar
admission to the Court of Federal Claims. However, “it is inappropriate for counsel to bill
time for educating themselves about basic aspects of the Vaccine Program.” Matthews
v. Sec’y of Health & Human Servs., No. 14-1111V, 2016 WL 2853910, at *2 (Fed. Cl.
Spec. Mstr. Apr. 18, 2016). “An inexperienced attorney may not ethically bill his client to
learn about an area of law in which he is unfamiliar. If an attorney may not bill his client
for this task, the attorney may also not bill the Program for this task.” Carter v. Sec’y of
Health & Human Servs., No. 04-1500V, 2007 WL 2241877, at *5 (Fed. Cl. Spec. Mstr.
July 13, 2007).

         The Program does not pay fees associated with the Court’s bar admission process.
I will therefore deny reimbursement for all such fees, reducing the amount to be awarded
for attorney’s fees by $570.00. 5

                                         ATTORNEY COSTS

       Petitioner requests $322.38 in costs incurred by Petitioner. (ECF No. 41). This
amount is comprised of shipping costs and copies. I have reviewed all of the requested
costs and find them to be reasonable and shall award it in full.

                                            CONCLUSION

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, Petitioner is awarded the total amount of $11,385.58 6 as follows:

4
    This amount consists of $300 - $125 = $175 x 9.9 hrs = $1,732.50.

5
    This amount consists of $300 x 1.9 hrs = $570.00.
6
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as f ees f or legal services rendered.
Furthermore, Section 15(e)(3) prevents an attorney f rom charging or collecting fees (including costs) that
                                                        4
          Case 1:18-vv-01857-UNJ Document 45 Filed 03/29/21 Page 5 of 5




            •   A lump sum of $11,063.50, representing reimbursement for
                attorney’s fees and costs, in the form of a check payable jointly to
                Petitioner and Petitioner’s counsel; and

            •   A lump sum of $322.38, representing reimbursement for Petitioner’s
                costs, in the form of a check payable to Petitioner.

      In the absence of a timely-filed motion for review (see Appendix B to the Rules of
the Court), the Clerk shall enter judgment in accordance with this decision. 7

IT IS SO ORDERED.

                                                       s/Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Chief Special Master




would be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).
7
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by f iling a joint notice
renouncing their right to seek review.
                                                   5
